OPINION
STEVE McKEITHEN, Chief Justice.
Relator, Andrew Boyo, challenges the trial court’s order of May 4, 2004, finding *473him in contempt and committing him to jail until he pays a child support arrearage of $13,457.50.1 On May 10, 2004, we issued an order setting bond at $20,000. No record of the trial court’s evidentiary hearing has been filed, and this controversy is submitted upon a record consisting of temporary orders in the parties’ ongoing divorce suit, the motion for enforcement, and the contempt judgment. Boyo claims that the underlying order is void because it included a command to pay mortgage payments on three antecedent dates. Because we find the order in question clearly orders Boyo to cure the existing defaults by a date certain that is subsequent to the date of the order, we deny the writ and order him returned to the custody of the Montgomery County Sheriff.
“Agreed Temporary Orders” entered by the trial court on November 26, 2002, contained provisions for child and spousal support, one part of which ordered Boyo to “pay the mortgage payments directly to” the financial institutions that hold the parties’ first and second mortgages. On December 18, 2003, the trial court entered its “Second Temporary Order,” which is the order eventually enforced through contempt. That order included the following:
IT IS FURTHER ORDERED that ANDREW BOYO shall timely pay as additional temporary child support the monthly mortgage payments payable to Altegra Credit at P.O. Box 856156, Louisville, KY 40285-66156 in the amount of $1907.47 per month and the second mortgage payments to Citi Financial Mortgage Co. at 1111 North-point Drive, Coppell, Texas 75019 in the amount of $747.50 per month, on the property located at 115 E. Shadow Point Circle, The Woodlands, Texas, beginning December 1, 2003, and continuing on the first day of each month thereafter until further order of the Court. IT IS FURTHER ORDERED that on or before January 1, 200k, ANDREW BOYO shall bring current any delinquent mortgage payments that are currently due and owing to Altegra Credit and Citi Financial Mortgage Co. [emphasis added].
IT IS FURTHER ORDERED that all other terms of the AGREED TEMPORARY ORDER entered on November 26, 2002 that are not specifically modified in this order shall remain in full force and effect.
On February 23, 2004, Margaret Boyo filed a motion to enforce the “Second Temporary Order.” Her motion alleged that mortgage installments for November 2003 through February 2004 had not been paid, and that the combined mortgage payments, with late fees and penalties, totaled $13,457.50. The trial court heard the motion on April 29, 30, and May 3, 2004. On May 4, 2004, the trial court entered findings that Andrew Boyo has failed to pay the full amount due for the mortgage payments, found he was able to pay, held him in contempt for each unpaid installment, and ordered Andrew Boyo to be confined until he complied with the court’s order by paying $13,457.50 to Margaret Boyo through her attorney.
Boyo’s first issue presents the following question: (1) “Did the trial court violate Relator’s due process rights by finding Relator guilty of violating in November of 2003 an order that did not even exist until a month later on December 14, 2003?” The answer is “No.” It is true that the order did not exist until December 18, 2003. What is not borne out by the record is Boyo’s assertion that the acts for which he was found to be in contempt occurred *474before the date of the order. The trial court held the relator in contempt, not for failing to timely pay the November and December installments as ordered by the November 26,. 2002 agreed order, but for failing to cure the delinquency by January 1. Contrary to the relator’s argument, the December 18 “Second Temporary Order” is not an unenforceable retroactive order. Thus, our case is distinguishable from the relator’s cited case, Ex parte Guetersloh, 935 S.W.2d 110, 111 (Tex.1996), in which the relator had been held in contempt for violating a July 17 injunction by permitting construction workers to pour a slab beginning on July 1 and continue construction through August. There, a contempt judgment for an impermissible reason had not been segregated from the permissible one. Id. Here, the trial court on December 18 required Andrew Boyo to bring current any delinquent payments that were currently due and owing to Altegra Credit and Citi Financial Mortgage Co., and gave him until January 1 to comply.
“It is an accepted rule of law that for a person to be held in contempt for disobeying a court decree, the decree must spell out the details of compliance in clear, specific and unambiguous terms so that such person will readily know exactly what duties or obligations are imposed upon him.” Ex parte Slavin, 412 S.W.2d 43, 44 (Tex.1967). Boyo could not, within the bounds of common sense, read the December 18 order to require him to have paid the monthly installments on the installment dates that occurred before the date of the order. We hold that the December 18, 2008, order satisfied the due process standard articulated in Slavin. Because we find the challenged portions of the order to be valid, we do not reach the merits of the challenge to the remainder of the contempt judgment.2 We overrule the relator’s issues.
We deny the petition for writ of habeas corpus, revoke our previous bond, and order relator Andrew Boyo remanded to the custody of the Sheriff of Montgomery County.
WRIT DENIED.

. The underlying suit is styled Cause No. 02-08-05770-CV, In the Matter of the Marriage of Margaret Boyo and Andrew Boyo, and In the Interest ofP.B. and P.B., Children.


. Issue two presents the following question: "Is Relator entitled to his unconditional release because his due process rights have been violated by being assessed one civil contempt sentence which is void because it purges 7 violations of the December 14, 2003 order, 3 of which violations are unenforceable by contempt because they occurred before the December 14, 2003 order was ever signed?”